Citation Nr: 1401019	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  12-33 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

Entitlement to service connection for bronchiectasis.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to September 1969.  

This appeal comes to the Board of Veterans' Appeals (the Board) from a March 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The March 2012 RO decision addressed the issue of service connection for bronchiectasis as a claim to reopen a previous denial for residuals of pneumonia, including bronchitis, upper respiratory infections, sinusitis, and a chronic cough.  However, the Board finds the Veteran's July 2011 claim to be a separate, new claim for bronchiectasis, and it will be adjudicated as such.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims for purposes of VA benefits).  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  


FINDING OF FACT

The Veteran's current bronchiectasis did not have its onset during active service, did not manifest to a compensable degree within one year of active service, was first shown many years following service discharge, and is not etiologically related to an event, disease, or injury during active service.  


CONCLUSION OF LAW

The criteria for service connection for bronchiectasis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice in a July 2011 letter to the Veteran.  The Board finds that all necessary development has been accomplished, and therefore appellate review may take place without prejudice to the Veteran.  Service treatment records and VA treatment records have been obtained and associated with the claims file.  VA provided a relevant examination and obtained a relevant medical opinion in March 2012.  The examination and opinion are adequate as the examiner considered the Veteran's relevant history, provided a sufficiently detailed description of the disability, and provided an analysis to support the opinion.  No further notice or assistance is required for a fair adjudication of the Veteran's claim.  

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, such as bronchiectasis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  If a chronic disease, such as bronchiectasis, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  However, there must be sufficient observations in service to identify the disease entity.  Id.  

Additionally, if a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, specific diseases shall be service connected under certain circumstances even if there is no record of such disease during service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e).  The Veteran's DD Form 214 documents that he served in Vietnam during the applicable time period; it is therefore presumed that he was exposed to herbicides during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  However, bronchiectasis is not one of the specific diseases for which the presumption applies and therefore service connection cannot be presumed for bronchiectasis based on exposure to herbicides.  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing presumptions, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b) (West 2002); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

VA treatment records document that the Veteran was diagnosed with bronchiectasis in February 2011.  

Service treatment records do not mention bronchiectasis.  The Veteran has not stated that he had bronchiectasis, specifically, during service.  The Veteran was hospitalized and treated for pneumonia in February and March 1966.  Hospital records document a "slow" but "uncomplicated" recovery, after which the Veteran was discharged to active duty.  Notably, the Veteran's separation examination in August 1969 contained normal clinical findings of the lungs and chest, including a chest x-ray within normal limits.  There is also no evidence of record documenting that the Veteran had bronchiectasis within one year after his discharge from active service.  Hence, service connection cannot be granted on a presumptive basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The Veteran is competent to report observable symptoms such as respiratory problems.  Layno v. Brown, 6 Vet. App. 465 (1994).  Service treatment records confirm his reported treatment for pneumonia, and while such records do not confirm the Veteran's statements of exposure to fumes from burning ammunition, VA treatment records contain consistent reports of such to medical providers.  Therefore, the Board finds that the Veteran's statements in this regard are credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

Therefore, the remaining inquiry is whether there is a relationship, or nexus, between the Veteran's current bronchiectasis and active service.  As discussed below, there is conflicting expert evidence as to a nexus between the events of his service and his current bronchiectasis.  

VA treatment records document chest x-rays with normal results in October 1993, November 1993, April 1996, May 2006, April 2008, September 2009, and November 2010.  The Veteran was found to have allergic rhinitis in May 1999, but there was no evidence of any other respiratory problems at the time.  A December 2001 sleep study revealed obstructive sleep apnea.  In January 2002 and February 2005, the Veteran's lungs were normal with no signs of infection and he denied any coughing or wheezing.  He reported a persistent dry cough in September 2005.  In September 2006, the Veteran was doing very well and he did not report any coughing or wheezing.  A January 2011 abdominal CT contains the first incidental finding of bronchiectasis with follow up needed regarding etiology.  

At a follow up visit in February 2011, the Veteran reported a dull discomfort across his upper abdomen which had occurred in two week-long intervals since December 2010.  He provided a military history of hospitalization for pneumonia and daily exposure to fumes from a burning ammunition dump.  He also reported a previous history of tobacco use of one pack per day; VA treatment records confirm tobacco cessation in 2001.  The Veteran reported a persistent, dry, continuous cough in the past nine months which was temporarily relieved by medication.  The treating family nurse practitioner noted the Veteran's bronchiectasis was "reflective of [his] chronic cough".  She stated the Veteran "has military records documenting a 5 week hospitalization in Chicago while [on] active duty in addition to further respiratory insult with ammo dump fume exposure" and opined that "the finding of bronchiectasis is as likely as not to be related to his active duty respiratory events reflected in this recent incidental bronchial finding on abd[ominal] CT."  

In a June 2011 pulmonary note, the Veteran reported that after his in-service pneumonia, "he remained well except for the last couple of years when he gets an episode of what he calls pneumonia once a year."  The treating physician recorded: "The patient has bronchiectatic changes in the lungs, especially in the lower lobes.  This may be a reflection of previous damage to the areas when he had bilateral pneumonia about 40 years ago." (emphasis added).  She then discussed other possible causes of the bronchiectasis, noting that "[p]rimary ciliary dyskinesia and cystic fibrosis seem less likely in this man who has biological children.  Other possibilities would be aspiration . . . . Immunoglobulin [d]eficiency is another possibility."  In June 2012 the same physician again noted that the Veteran's bronchiectasis "may be changes from pneumonia which he had in the 60's.  It is more likely than not that the bronchiectasis is from the pneumonia since the rest of the work-up has been negative.  Constant aspiration may also have contributed to it." (emphasis added).  Subsequent testing showed "no evidence of aspiration."  

The Veteran was afforded a VA examination for respiratory conditions in March 2012.  The examiner noted review of the claims file, took a history from the Veteran, and conducted a physical examination which confirmed the Veteran's diagnosis of bronchiectasis.  The Veteran reported constant cough beginning "several years ago", shortness of breath, and productive phlegm.  He reported hospitalization for pneumonia during service and regular episodic bronchitis since that time.  The examination report notes CT results from November 2011 which indicated stable bronchiectasis since February 2011 in the lower lobes and middle lobe.  In the evidence review section of the examination report, the examiner notes the first documented complaint of a persistent dry cough in September 2005.  The examiner then states:  "The [V]et[eran] had numerous exams prior to this time dating back to 1999 which do not mention problems with a chronic cough"; these included a thorough pulmonary exam in December 2001.  The examiner noted that the Veteran's past medical history contained "[n]othing significant except for allergic rhinitis".  The examiner cited medical literature regarding inflammation or infection as the cause of bronchiectasis.  The examiner opined that the Veteran's bronchiectasis was less likely than not related to his active service.  She provided a rationale that the Veteran's condition "is consistent with bronchiectasis caused by infection based upon the location of the bronch[i]ectasis in the lungs."  She noted that the Veteran's hospitalization for pneumonia during active service resolved with penicillin treatment during an "uncomplicated" hospital stay.  The examiner stated that "[p]neumonia causing bronch[i]ectasis is usually not treated by antibiotics."  She further noted there was no other mention of pulmonary problems or toxic fume exposure during active service and that the Veteran's symptoms from bronchiectasis were not documented until over 35 years after service discharge, during which time the Veteran had numerous normal lung exams.  

The March 2012 VA examiner's opinion was based upon a review of the claims file, history provided by the Veteran, and a physical examination.  The opinion clearly addresses the Veteran's disability and provides a reasoned analysis and rationale.  The opinions of the VA nurse practitioner and physician, while probative given their familiarity of and prior treatment of the Veteran, do not contain fully articulated opinions supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from its reasoning).  The nurse practitioner's conclusory opinion lacks a rationale linking bronchiectasis to active service, which diminishes the probative value of her opinion.  The physician's June 2011 opinion that bronchiectasis "may be" related to the pneumonia also discusses other possible causes, which diminishes the probative value of the opinion.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (explaining that medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).  The physician's subsequent June 2012 opinion does indicate that bronchiectasis is "more likely than not" related to pneumonia based upon an otherwise negative work up; however, like the physician's prior opinion, it contains language that the condition "may be" related, in addition to considering another cause; therefore, the Board finds the opinion to be reflective of continuing speculation and of diminished probative value.  Id.  

The Board acknowledges the Veteran's contention in his VA Form 9 that the opinion of the treating VA physician, who is board-certified in pulmonary disease, should outweigh the opinion of the VA examiner, a physician's assistant, which was based upon a onetime examination and review of the claims file.  The Board again notes that the probative value of a medical opinion comes from its reasoning and finds that the VA examiner's opinion contains the most thorough, reasoned analysis regarding the question of whether a nexus exists in this case.  Therefore, the Board affords more probative weight to the March 2012 VA examiner's opinion which is factually accurate, fully articulated, and supported by sound reasoning.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).  

In summary, the preponderance of the evidence is against a finding of a nexus relationship between the Veteran's current bronchiectasis and his active service.  Hence, the appeal must be denied.  As the preponderance of the evidence is against the claim of entitlement to service connection for bronchiectasis, there is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bronchiectasis is denied.  



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


